Citation Nr: 0514101	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-02 463A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) which denied the veteran's claim 
for an increased rating for post-traumatic stress disorder 
(PTSD) and for a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran testified at a hearing before the Board in January 
2005 in Washington, D.C.  A transcript of the hearing has 
been prepared and is of record.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
nightmares, intrusive recollections of Vietnam, 
hypervigilance, difficulty controlling aggressive impulses, 
sleep disturbances, poor concentration, memory problems, a 
limited tolerance for social interaction, and difficulty 
adapting to stressful circumstances.

2.  PTSD is not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; inability to establish and maintain effective 
relationships.  

3.  Service connection is also in effect for diabetes 
mellitus, evaluated as 20 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing 
loss, evaluated as 10 percent disabling.  

4.  The veteran has engaged in substantially gainful 
employment since May 2004.  

5.  The evidence of record does not establish that before May 
2004 the veteran was unable to secure and follow a 
substantially gainful occupation by reason of his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104, (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (2004).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in September 2003.  

The September 2003 letter satisfied the content requirement 
of a VCAA notice.  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The September 2003 VCAA letter informed the veteran 
concerning the information and evidence necessary to 
substantiate his claims for an increased rating and for a 
TDIU.  The letter explained to the veteran which information 
or evidence it needed from him and what he could do to help 
with the claim.  The RO informed the veteran that it would 
help him obtain private treatment records if he filled out 
certain Release of Information forms that would enable the RO 
to request them on his behalf.  Copies of the forms were 
enclosed.  The letter included the entitlement criteria for 
both an increased rating for PTSD and for a TDIU and 
explained the evidence necessary to support the claim.  The 
RO advised the veteran as to what VA would do to assist him 
in the development of the evidence to support his claims.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim for an 
increased rating and TDIU, including the rating decision, 
statement of the case, and supplemental statements of the 
case, have had the cumulative effect of informing him of the 
need to submit everything in his possession to VA.  In any 
event, the veteran clearly had actual knowledge of this 
requirement, as evidenced by his February 2004 statement to 
the RO that he had stated his case completely.  

The timing of the VCAA notice letters did not comply with the 
requirements of Pelegrini.  However, the the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini has 
left open the possibility that a notice error may be found to 
be non-prejudicial to a claimant.  All the VCAA requires is 
that the duty to notify be satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board, and the veteran had 
ample time in which to respond to the notice letter and did 
in fact respond.  Viewed in context, the furnishing of the 
VCAA notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  The veteran has had a "meaningful opportunity to 
participate effectively" in the processing of his claims.  
Mayfield , Id.  The Board finds that the present adjudication 
of the issues on appeal will not result in any prejudice to 
the veteran.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All relevant VA medical records have 
been obtained and have been reviewed by both the RO and the 
Board.  The veteran has obtained and submitted for VA review 
several statements of medical opinion prepared by treating 
physicians.  The veteran has testified at a hearing before 
the Board, and VA psychiatric and medical examinations have 
been conducted.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  


Legal Criteria

Increased rating - PTSD  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003-2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting service-connected from diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

PTSD is rated under Diagnostic Code 9411 of the VA rating 
schedule, which requires application of the VA General Rating 
Formula for Psychoneurotic Disorders, which provide in 
pertinent part as follows:  

100 --  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.

70 --  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.
50 percent -- Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

Under the DSM-IV criteria, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

Where there is a divergence in the medical findings with 
respect to the criteria, the Board must decide which finding 
more accurately reflects the veteran's true level of 
disability.  The Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).


TDIU 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2004).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16(a), if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  Disabilities resulting from a common 
etiology or a single accident will be considered as one 
disability for the purpose of meeting the 60 percent 
requirement.  If there are two or more such disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2004).  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


I.  Increased Rating for PTSD

Factual Background

In April 1994 the veteran established service connection for 
PTSD and an initial evaluation of 50 percent was assigned 
from November 13, 1991.  

The veteran underwent a VA psychiatric examination in July 
1999 in connection with his claim for increase, received in 
June 1999.  He reported that after service he had had 50 jobs 
in all, the longest of which had lasted for four years.  His 
last job had ended in 1987 after he hurt his back while at 
work.  He had been in a VA CSR (Center for Stress Recovery) 
inpatient program for 10 weeks.  He was on Trazodone and 
Buspirone and was seeing two VA therapists.  He complained 
that he was depressed and had thoughts of hurting others.  He 
had been hearing voices, the screams of people.  At times he 
was delusional, thinking that people were out to get him.  
His affect was appropriate.  His memory for reason and remote 
events was fair, as were judgment and insight.  The Axis I 
diagnoses were PTSD with depression, and polysubstance 
dependence by history.  Severe psychosocial stressors were 
noted, including the lack of gainful employment, traumatic 
experiences in Vietnam, and a back injury at work.  The 
Global Assessment of Functioning (GAF) score was 40, current 
and past.  Impairment of industrial and social adaptability 
was characterized as severe. 

The veteran underwent a VA general medical examination in 
July 1979.  It was noted that he had nonservice-connected 
spondylosis of the lumbar spine due to the 1987 accident at 
work.  The diagnoses were history of PTSD and tinnitus and 
spondylosis of the spine.  The spondylosis was characterized 
as not disabling.  

An April 2000 statement from a VA staff psychologist and the 
director of VA PTSD services related that the veteran had 
been seen at the CSR since 1995.  In February 1998 it was 
decided that he had received the optimal benefits from 
therapy and would return on an "as needed basis" and continue 
to receive medication at the CSR.  The report stated that a 
decision did not imply that the veteran was symptom free and 
that he continued to exhibit signs of difficulty with impulse 
control, angry outbursts, and a tendency to isolate.  He 
continued to have intrusive symptoms, sleep difficulty and 
physiological responses to anything that reminded him of his 
trauma.  It was reported that nothing had changed in terms of 
his symptoms or diagnoses but that since he had learned some 
coping strategies, he no longer inflicted physical aggression 
on people or himself.  He continued to struggle with 
controlling his violent impulses and had difficulty forcing 
himself to be around people.  His concentration and focus 
remained greatly impaired and his sleep continued to be 
disturbed.  He also had medical problems that precluded the 
possibility of finding employment.  The report stated that 
even if the veteran did not have medical problems, his PTSD 
symptoms were of such severity as to render him unemployable.  

The veteran underwent a VA psychiatric examination in August 
2000.  He was cooperative but was also evasive and tried to 
cover some information.  He had no difficulty with reality 
testing.  He expressed no delusional thinking.  His mood was 
on the depressed side with no signs of anxiety or 
hyperalertness, though the examiner believed that this did 
not mean that the veteran did not suffer hyperalertness in 
different situations.  On review of the foregoing statement, 
the examiner's impression was that the veteran's difficulty 
with impulse control dated basically to the period of time 
when he abused alcohol and amphetamines as he apparently was 
not reporting any serious difficulty with impulse control.  
There was no evidence of explosiveness or anger during the 
interview.  He stated that he slept well with Trazodone.  He 
reported continuing dreams of Vietnam but was not specific 
when questioned about them.  The examiner noted a certain 
degree of lack of interest and apathy, with characteristics 
of mild depression.  The veteran stated that he enjoyed being 
in the woods but still enjoyed company of friends.  The 
examiner assigned a GAF score of 60, indicating moderate 
symptoms, with some difficulty with occupational and social 
functioning and few friends.  The diagnosis was PTSD.  

In an August 2002 file report prepared at the RO following a 
telephone contact with the veteran it was reported that he 
was currently not receiving group or individual counseling 
and had not been in treatment for many months because he had 
been told that all that could be done had been done.  

In a January 2003 statement, a VA psychiatrist advised that 
the veteran continued to meet the diagnostic criteria for 
PTSD and that he continued to receive treatment for the 
condition.  Although he had learned some strategies to manage 
his symptoms, he continued to have difficulty with war 
related intrusions/flashbacks, hypervigilance, controlling 
aggressive impulse, disrupted sleep, poor concentration and 
memory, and a limited tolerance for social interactions.  The 
severity of these symptoms was found to preclude the 
possibility of gainful employment.  

The veteran underwent a further psychiatric examination in 
April 2003.  He had recently renewed his participation in 
treatment for PTSD.  He had returned to treatment after 
benefits for his daughter's college were denied because he 
was not 100 percent service connected.  He went to group 
therapy every other week, saw a psychologist once a month and 
periodically saw a psychiatrist for medications.  Before that 
he had weaned himself off of medications because they made 
him too groggy and made him sleep too long.  He had resumed 
taking Trazodone for sleep.  He reported flashbacks and 
nightmares related to Vietnam and experienced problems with 
hollering out in the middle of the night.  He had fleeting 
suicidal thoughts a couple times per month.  Many of his 
symptoms had improved after completely his CSR treatment 
several years earlier.  He had more recently acquired insight 
into what brought on his agitation and had learned coping 
skills.  His wife was very supportive and he felt that 
relationships with people in his inner circle were good 
though he had a hard time reaching out beyond this inner 
circle.  He was concerned about urges to hurt other people.  
During the day he stayed fairly busy around the house doing 
things that tended to be solitary activities.  He expressed a 
general distrust of people and stated that he had lost a lot 
of jobs due to this.  He described problems dealing with 
authority.  He related that after his 1987 back injury he had 
been unable to return to that job because of physical 
problems.  He had applied for more than 500 jobs between 1992 
and 1993 but was rejected due to insurance concerns.  

On examination the veteran stated that he was in a good mood 
at the time of an interview.  Some mood constriction was 
noted.  He did not appear to be particularly paranoid or 
hypervigilant.  There were no auditory or visual 
hallucinations.  The examiner concluded that the veteran 
continued to meet the diagnostic criteria for PTSD.  
Avoidance symptoms and increased arousal symptoms consistent 
with PTSD were present.  The Axis I diagnoses were PTSD and 
history of substance dependence.  The GAF score was 55.  The 
examiner concluded that the psychological symptoms were 
currently in the moderate category as was current social 
functioning.  The examiner noted that the veteran had 
apparently not applied for work since 1992 or 1993 and that 
there was no updated information that would attest to his 
being totally unable to perform due to PTSD.  A handwritten 
annotation to the report by someone other than the examiner 
expressed the conclusion that the veteran was not as likely 
as not to be unemployable because of PTSD and that 
unemployability was related to a non-VA occupational injury 
years earlier.  

Several statements supporting the veteran's claim were 
received from the veteran's wife, who described him as more 
than 50 percent disabled by PTSD.  An August 2003 statement 
from an individual who identified herself as a retired VA 
employee expressed agreement with the opinion of a VA 
psychologist that the veteran suffered from PTSD.  

In a May 2004 statement, a VA psychologist reported that the 
veteran continued to meet the diagnostic criteria for PTSD 
and received outpatient treatment.  The psychologist stated 
that although the veteran had learned strategies to manage 
his symptoms, he still regularly experienced war related 
intrusions and flashbacks, reactions to war related triggers, 
hypervigilance, difficulty controlling aggressive impulses, 
disrupted sleep, poor concentration and memory, and a limited 
tolerance for social interactions.  He had significant 
depressive symptoms as well as feelings of distress, anger, 
and a desire to retaliate and tended to stay away from others 
to avoid hurting them.  The symptoms had been fairly constant 
with significant periods of remission.  The psychologist 
expressed the belief that the severity of the symptoms 
affected the veteran's ability to function occupationally and 
socially.

At his January 2005 hearing the veteran and his wife 
described problems with memory, concentration, sleep 
disturbance, and aggressive impulses, especially while 
driving.  He stated that he was still receiving treatment 
once per week.  He reported that since May 2004 he had been 
employed as a truckdriver but that he was able to obtain that 
employment only because his employer knew nothing of his 
psychiatric background.  He expressed the belief that the 
employment was not going to last for very long because he had 
to take off work for unexplained periods and spent a lot of 
time going to VA medical appointments.  He reported that 
while driving his dump truck he would become overwhelmed or 
forgetful and sometimes had to stop the truck because of 
crying spells.  He argued that his treating physicians knew 
him better than other VA examiners.  

Analysis

The present appeal arises from the denial of a claim for an 
increased rating as defined in 38 C.F.R. § 3.160(f) (2004), 
as distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

The record amply demonstrates the continuance of symptoms 
that support the diagnosis of PTSD and that in addition to 
the symptomatology itemized in the DSM-IV criteria, the 
veteran experiences aggressive impulses, has poor 
concentration and memory, has sleep problems, and has a poor 
tolerance for personal interactions either socially or 
occupationally.  In assessing the extent of resulting 
disability for rating purposes, the Board is precluded from 
assigning a disability evaluation on the basis of factors 
that are outside of the criteria established by regulation; 
to do so would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  Thus, consideration must be 
limited to factors in the rating criteria or inherent in the 
rating criteria.  Cf. Massey, 7 Vet. App. at 208.  The GAF 
scores reported on VA examinations provide an important form 
of classification of the current degree of impairment due to 
PTSD.  

At the July 1999 VA psychiatric examination, the examiner 
found a GAF score of 40 and characterized the veteran's 
social and industrial inadaptability as severe.  However, 
when the veteran was reexamined the following year, the GAF 
score was 60, signifying moderate symptomatology.  The 
contrast between the Axis V (GAF score) findings cannot be 
explained on the basis of recorded symptomatology.  The July 
1999 examiner cited the hearing of voices and delusional 
thinking but did not otherwise support the finding of severe 
impairment by reference to objective findings.  The August 
2000 assessment included a more detailed discussion of the 
specific manifestations of PTSD, noting that the veteran had 
no difficulty with reality testing or delusional thinking, 
that the problems with impulse control dated largely from the 
period of time when the veteran abused alcohol and drugs, and 
that the intrusive thoughts of Vietnam were not very intense.  
The examiner had the benefit of the C file, including the 
above statement by the veteran's therapists, whereas the July 
1999 examiner apparently did not have the file, as evidenced 
by the absence of reference to it in the examination report 
or examination request.  The August 2000 examiner's 
conclusion that the veteran's symptomatology was moderate 
rather than severe and warranted a GAF score of 60 is more 
persuasive to the Board than the earlier findings of serious 
impairment warranting a GAF score of 40.  The record does not 
describe any substantial change in the manifestations of the 
disorder during the period between the two examinations that 
would explain the discrepancy in the GAF scores.  

When the veteran was next reexamined in April 2003 his GAF 
score was 55, which was again characterized as evidence of 
moderate impairment of psychological and social functioning.  
The conclusion was based on a detailed review of the 
veteran's records and current complaints and took into 
account the continuance of continuing PTSD symptomatology 
resulting in avoidance symptoms and arousal symptoms.  The 
veteran did not have any psychomotor abnormality at the time 
of the interview or show paranoid or hypervigilant symptoms.  
The finding of moderate impairment was consistent with the 
detailed findings recorded in the lengthy examination report.  

The Board concludes that the psychiatric symptomatology 
documented in the record is consistent with the criteria for 
a 50 percent schedular evaluation and that the veteran's 
claim for a rating higher than 50 percent must be denied.  
The veteran clearly has occupational and social impairment 
due to reduced reliability and productivity, disturbances of 
motivation and mood, and difficulty in establishing effective 
social and work relationships.  Some of the symptoms 
enumerated in the criteria for a 70 percent rating are 
undeniably present, in particular, impaired impulse control 
and difficulty in adapting to stressful circumstances.  Other 
manifestations descriptive of disability ratable at 
70 percent are conspicuously absent, however, such as 
obsessional rituals, intermittently illogical or obscure 
speech, nearly continuous panic or depression, spatial 
disorientation, and neglected personal appearance and 
hygiene.  The level of disability described in the record 
does not more nearly approximate the level of disability 
required for a 70 percent rating.  38 C.F.R. § 4.7 (2004).  

The strongest evidence tending to support the assignment of 
an increased rating consists statements dated in April 2000, 
January 2003 and May 2004 from various psychologists and 
psychiatrists who had treated the veteran at VA facilities.  
The clinical description of the veteran's psychiatric 
manifestations contained therein are in no way inconsistent 
with those found in the reports of examinations performed for 
rating purposes.  They document a continuation of symptoms 
associated with PTSD, notwithstanding the veteran's 
successful participation in treatment programs.  However, the 
continuation of symptoms is not in dispute.  None of the 
statements contains findings that relate specifically to the 
criteria that would have to be satisfied to warrant a higher 
schedular evaluation, and no GAF scores are stated.  The 
specific indicia of disability cited in the statements, 
including impairment of impulse control, difficulty in 
adapting to stressful circumstances, and difficulty with work 
and social relationships are not inconsistent with the 
criteria for the current 50 percent rating.  The assertions 
that the veteran is unemployable will be discussed elsewhere 
in this decision.  The Board finds that the statements are 
not entitled to sufficient probative weight to warrant 
assignment of a rating higher than 50 percent under the 
specific criteria that must be considered.  Eddy v. Brown, 9 
Vet. App. 52, 58 (1996) (Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant); Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
PTSD is productive of disability warranting a rating higher 
than 50 percent.  Where a preponderance of the evidence is 
against a claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


II.  Total Rating Based on Individual Unemployability

Factual Background

In addition to PTSD, the veteran's service-connected 
disabilities consist of diabetes mellitus, evaluated as 
20 percent disabling since May 2001; bilateral hearing loss, 
evaluated as 10 percent disabling since January 1993; and 
tinnitus, evaluated as 10 percent disabling since January 
1993.  The combined rating for service-connected disabilities 
was 60 percent from January 1993 and has been 70 percent 
since May 2001.  

In August 1999 the veteran filed a VA Form 21-8940, Veterans 
Application for Increased Compensation Based On 
Unemployability, wherein he reported that he had last worked 
full time in February 1987, when he had become too disabled 
to work.  He reported that he had completed a high school 
education and had received additional training as a 
truckdriver.  He stated that during a 200-week period between 
1995 and 1998 he had put in more than 2,000 job applications 
and had been refused work because of PTSD.  In a VA Form 21-
8940 subsequently filed in October 2003, the veteran reported 
having worked as a truckdriver from 1980 to 1987.  He stated 
that the most he had ever earned in any one year was $90,000 
in 1986.  

Other evidence relevant to the individual unemployability 
claim is reported above.  


Analysis

The veteran contends that he is unable to work because of 
symptomatology associated with PTSD.  He downgrades the 
effect of nonservice-connected low back disability as a 
factor in precluding employment.  It is clear from the record 
that the back disability was a substantial impediment to 
gainful employment for a number of years after the 1987 
accident, but the evidentiary record pertaining to the period 
covered by the present claim does not document substantial 
back disability, and the spondylosis was expressly 
characterized as nondisabling at the 1999 VA examination.  
However, the Board will not draw a conclusion as to the 
disabling effect of the back disability.  Under the law, the 
effects of nonservice-connected disabilities must be excluded 
in determining entitlement to a TDIU, and the issue to be 
resolved is whether service-connected disabilities alone 
preclude employment.  Hatlestad v. Brown, 5. Vet. App. 524, 
529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).
The salient fact to be addressed in deciding the present 
appeal as to unemployability is that the veteran is employed 
at the present time, having obtained employment as a 
truckdriver in May 2004.  The veteran states that the job 
pays less than his previous truckdriving jobs.  Nevertheless, 
it is full time work and is not of a marginal nature.  At his 
hearing the veteran expressed the belief that this employment 
was precarious because of his loss of work time and noted 
that a conference with his employer to discuss his future 
employment was to take place soon.  The record does not 
indicate that any such conference lead to the termination of 
this employment.  The veteran's participation in full time 
employment precludes the assignment of a TDIU for the period 
since May 2004.

The Board concludes further that the requirements for a TDIU 
were not satisfied during the period before May 2004 covered 
by the present claim.  Although the veteran has met the 
schedular criteria for a TDIU since 2001, but the Board finds 
that the PTSD was not of such severity as to preclude 
employment.  There is no evidence or contention that the 
other service-connected disabilities, diabetes mellitus and 
tinnitus, substantially interfere with the veteran's ability 
to obtain or retain employment.  

In rendering the present decision, the Board has considered 
that the evidence as to unemployability is conflicting.  The 
veteran has submitted statements from his therapists that 
characterize him as unemployable.  By contrast, the reports 
of examinations performed for rating purposes contain no 
medical opinion that PTSD renders the veteran unemployable.  
The July 1997 finding of severe occupational impairment is 
not per se the equivalent of a finding of unemployability; in 
any case, the finding of severe impairment at that time does 
not reflect the veteran's subsequent psychiatric status as 
described in other reports.  Furthermore, the veteran was 
found in April 2003 to be not unemployable.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See Eddy, 
9 Vet. App. at 58; Gabrielson, 7 Vet. App. at 39-40; Gilbert, 
1 Vet. App. at 57.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  The 
probative value of the medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The Board is unable to find that the statements from his 
therapists are sufficient in and of themselves to support a 
finding of unemployability.  The statements emphasize the 
continuation of PTSD symptoms despite the veteran's success 
in learning to curtail violent impulses but otherwise appear 
to stand for the proposition that the veteran's overall 
condition has not substantially improved.  The May 2004 
report states outright that the symptoms have been fairly 
constant without significant periods of remission.  If the 
Board were to find that the veteran's condition had not 
changed and accept the further conclusions that that PTSD 
symptoms "preclude the possibility of him being gainfully 
employed" and "are of such severity as to render him 
unemployable," it would logically follow that the veteran 
would be unemployable at the present time, but that is 
clearly not the case since the veteran is currently working.  
To the contrary, if the veteran's condition has remained 
fairly constant but he is nevertheless able to work at the 
present time, it is logical to infer that he was also able to 
work before May 2004.  

The evidentiary value of the opinions alleging 
unemployability is further devalued by the fact that the main 
impediment to employment, as reported by the veteran, has 
been the unwillingness of prospective employers to hire him 
because he has PTSD.  However, inability to find work is not 
the equivalent of unemployability for the purpose of 
establishing entitlement to a TDIU.  The question that is 
central to a TDIU determination is whether the veteran is 
capable of performing the physical and/or mental acts 
required by employment, not whether the veteran can find 
work.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran argues that the physicians who have treated him 
and have provided statements on his behalf know him better 
than the physicians who merely conducted examinations and 
that their opinions should therefore be given greater weight 
in deciding the veteran's claim.  However, the Court has 
consistently declined to adopt a rule that accords greater 
weight to the opinions of treating physicians.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 
Vet. App. 169, 176 (1993).

The 60 percent combined rating for service-connected 
disabilities that was in effect before May 2001 did not 
satisfy the minimum schedular requirements for a TDIU as the 
veteran's service-connected disabilities do not have a common 
etiology.  However, VA regulations specify that if it is 
determined that a veteran is unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities, the case should be referred 
to the Director, VA Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

In the present case, the Board does not dispute that the 
veteran experienced significant impairment as a result of his 
service-connected disabilities, particularly PTSD, before May 
2001, but the disabling effects of the service-connected 
disabilities were contemplated in the disability ratings 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) (noting that a disability rating is itself recognition 
that industrial capabilities are impaired).  There is nothing 
in the record which suggests any factor which placed the 
veteran in a different position from other veterans with the 
same disability ratings before May 2001 and the veteran has 
pointed to none.  See Van Hoose, 4 Vet. App. at 363  The 
Board is unable to identify any basis in the record for 
referral of the case for extraschedular consideration during 
the period before May 2001, when the schedular criteria for a 
TDIU were satisfied.  

In short, based on a review of the entire record, the Board 
concludes that a preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
result unemployability.  The claim for a TDIU is therefore 
denied.  Alemany, 9 Vet. App. at 519.




ORDER

The appeal for a rating higher than 50 percent for PTSD is 
denied.  

The appeal for a TDIU is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


